Citation Nr: 0711127	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  98-01 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased disability evaluation for 
trench foot, right, currently evaluated as 30 percent 
disabling.  

3.  Entitlement to an increased disability evaluation for 
trench foot, left, currently evaluated as 30 percent 
disabling.  

4.  Entitlement to an effective date earlier than May 23, 
1995 for the award of a 30 percent disability evaluation for 
bilateral trench feet.

5.  Entitlement to an increased disability evaluation for 
bilateral flat feet, currently evaluated as 10 percent 
disabling.  

6.  Whether the decision to assign a 10 percent evaluation to 
the residuals from a gunshot wound to the left leg on the 
rating decision dated January 27, 1947 was clearly and 
unmistakable erroneous under the provisions of 38 C.F.R. 
§ 3.105(a).  
7.  Whether the decision to reduce the evaluation of 
bilateral trench feet on the rating decision dated January 
27, 1947 was clearly and unmistakable erroneous under the 
provisions of 38 C.F.R. § 3.105(a).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1945.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to adverse rating decisions issued by the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.  

In statements dated April 2006, the veteran appears to be 
making a claim for entitlement to an earlier effective date 
for the assignment of the 30 percent rating for service-
connected PTSD.  As there is no evidence that the RO has 
addressed this issue, it is REFERRED for appropriate action.  

The issues of entitlement to an increased disability 
evaluation for bilateral flat feet, and whether the January 
27, 1947 rating decision was clearly and unmistakable 
erroneous in reducing the evaluation of bilateral trench feet 
and assigning a 10 percent evaluation to the residuals from a 
gunshot wound to the left leg, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

The Board notes that earlier effective date claims and a 
claim of clear and unmistakable error (CUE) are different, 
mutually exclusive routes to the goal of determining an 
effective date.  Flash v. Brown, 8 Vet. App. 332 (1995).  As 
such, the issue of an earlier effective date is not 
inextricably intertwined with the veteran's CUE claims and 
can be adjudicated without their resolution.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  


FINDINGS OF FACT

1.  On July 19, 2006, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that he wished to withdraw his appeal involving 
entitlement to an initial evaluation in excess of 30 percent 
for PTSD.  

2.  On July 19, 2006, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that he wished to withdraw his appeal involving 
entitlement to an increased disability evaluation for trench 
foot, right.  

3.  On July 19, 2006, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that he wished to withdraw his appeal involving 
entitlement to an increased disability evaluation for trench 
foot, left.  

4.  The veteran filed a claim for an increased rating for his 
service-connected bilateral trench feet on July 14, 1994.

5.  The evidence reflects that the veteran met the criteria 
for a 30 percent evaluation for bilateral trench feet as of 
July 14, 1994.


6.  The evidence does not show that an increase in disability 
due to bilateral trench feet occurred within the year prior 
to the claim filed in July 1994.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have 
been met regarding the veteran's claim for entitlement to an 
initial evaluation in excess of 30 percent for PTSD.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).

2.  The criteria for withdrawal of a Substantive Appeal have 
been met regarding the veteran's claim for entitlement to an 
increased disability evaluation for trench foot, right.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).

3.  The criteria for withdrawal of a Substantive Appeal have 
been met regarding the veteran's claim for entitlement to an 
increased disability evaluation for trench foot, left.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).

4.  An effective date of July 14, 1994, and no earlier, is 
warranted for the award of a 30 percent disability rating for 
bilateral trench feet.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (o)(1) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Increased rating claims 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  

On July 19, 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that he wished to withdraw his appeals involving entitlement 
to an initial evaluation in excess of 30 percent for PTSD, an 
increased disability evaluation for trench foot, right, and 
an increased disability evaluation for trench foot, left.  
See July 2006 hearing transcript.  As the veteran has 
withdrawn his appeal concerning these issues, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeals and they are dismissed.

II.	Earlier effective date claim

The veteran disagrees with the effective date of May 23, 1995 
for the assignment of a 30 percent rating for bilateral 
trench feet.  He contends that the effective date should go 
back to 1945, following his discharge from active service, as 
he has suffered continuously from bilateral trench feet since 
that time.  See e.g., January 1999 and July 2006 hearing 
transcripts; August 2002 VA Form 21-4138.  

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date 
shall not be earlier than the date of receipt of application 
therefor.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400(o)(1) (2006).  An exception to this rule applies 
where evidence demonstrates a factually ascertainable 
increase in disability during the one-year period preceding 
the date of receipt of a claim for increased compensation.  
In that situation, the law provides that the effective date 
of the award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  See 
38 U.S.C.A. § 5110(b)(2) (West 2002);38 C.F.R. § 3.400(o)(2) 
(2006); Harper v. Brown, 10 Vet. App. 125 (1997).  In all 
other cases, the effective date will be the "date of receipt 
of claim or date entitlement arose, whichever is later."  See 
38 C.F.R. § 3.400(o)(1) (2006); VAOPGCPREC 12-98 (Sept. 23, 
1998), 63 Fed. Reg. 56, 703 (Oct. 22, 1998).  Therefore, 
three possible dates may be assigned depending on the facts 
of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); 

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).  

Harper, 10 Vet. App. at 126.  

In determining an appropriate effective date for an increased 
evaluation, VA must make two essential determinations.  It 
must determine (1) when a claim for an increased rating was 
received and (2) when a factually ascertainable increase in 
disability occurred so as to warrant entitlement to an 
increased evaluation.  See 38 C.F.R. §§ 3.155, 3.400(o)(2) 
(2006).

In this case, the record shows that service connection was 
initially granted for frozen feet, analogous to trench foot 
combined with pes planus, symptomatic, with a 20 percent 
rating effective December 10, 1945.  See January 1946 rating 
decision.  The disability was subsequently re-characterized 
solely as frozen feet, analogous to trench foot, and was also 
re-rated.  A 10 percent evaluation was assigned effective 
December 10, 1945 to January 6, 1947 and a noncompensable 
evaluation was assigned effective January 7, 1947.  See 
January 1947 rating decision.  The veteran was notified of 
this decision by letter dated February 4, 1947, but he did 
not appeal.  

The January 1947 rating decision was confirmed by rating 
decisions dated May 1947, October 1947, and January 1950.  
Following notice of these decisions, the veteran did not 
contact the RO again until February 1993, when he filed a 
claim for increased rating.  The claim was denied by a rating 
decision issued in August 1993, which also confirmed the 
January 1947 decision.  The veteran was notified of this 
decision by letter dated September 13, 1993, but no appeal 
was filed.  

The veteran filed another claim for increased rating in July 
1994; the claim was received by the VA benefits office in 
Albany on July 14, 1994, and by the RO on July 18, 1994.  
Thus, the date of the claim is July 14, 1994.  The claim was 
for increased ratings "involving his service-connected lower 
extremity disabilities, with bilateral pes planus."  It 
mentioned both the fitting of orthopedic devices to alleviate 
pain, and increased symptoms relative to his frozen feet.  
The RO, however, only addressed the evaluation of the 
service-connected flat feet in a January 1995 rating 
decision.  

The veteran filed additional claims involving his "trench 
feet" in June 1995 (VA Form 21-526 dated June 1, 1995), 
September 1995 (VA Form 21-4138 dated September 26, 1995 and 
memorandum dated September 27, 1995), October 1995 
(memorandum dated October 4, 1995), and May 1996 (memorandum 
dated May 2, 1996).  The January 1997 rating decision 
increased the disability evaluation for trench feet to 10 
percent, effective from May 23, 1995.  

The veteran was informed of the January 1997 rating decision 
by letters dated February 7, 1997, and February 21, 1997.  He 
filed a notice of disagreement (NOD) concerning the 
evaluation of his trench feet on June 10, 1997.  A statement 
of the case was issued on February 11, 1998.  The veteran 
filed his substantive appeal on February 23, 1998.  Based on 
this sequence of events, the Board concludes that the claim 
for increase in the service-connected "trench feet" was 
filed on July 14, 1994.

Beginning on January 12, 1998, in conjunction with an 
amendment to the rating criteria used to evaluate the 
veteran's service-connected disability, each foot received 
separate 30 percent ratings.  See January 1998, April 1999 
and February 2000 rating decision; 38 C.F.R. § 4.104, 
Diagnostic Code 7122.  Although the Board acknowledges a 
change in the applicable rating criteria, as the question in 
the instant case involves the level of disability assigned 
prior to May 23, 1995, the discussion will be limited to the 
rating criteria in effect at that time.  See 38 U.S.C.A. § 
5110(g) (West 2002).  

Pursuant to the former criteria of 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (as in effect when the veteran filed his 
claim and prior to January 12, 1998), a 10 percent rating is 
warranted for mild symptoms of a cold injury or chilblains 
regardless of whether the condition was unilateral or 
bilateral.  With persistent moderate swelling, tenderness, 
redness, etc., unilateral symptoms warrant a 20 percent 
rating and bilateral symptoms warrant a 30 percent rating.  
With loss of toes, or parts, and persistent severe symptoms, 
unilateral cold injury residuals warrant a 30 percent rating 
and bilateral symptoms warrant a 50 percent rating.  A note 
following this diagnostic code indicates that there is no 
requirement of loss of toes or parts for an assessment of 
mild or moderate disability.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (as in effect prior to January 12, 
1998).

The Hearing Officer, in an April 1999 decision, concluded 
that the veteran's condition more closely approximated the 30 
percent rating for his trench feet based upon the rating 
criteria in effect prior to January 12, 1998, and stated that 
the effective date of that 30 percent rating was taken from 
the date of the filing for an increase on May 23, 1995.  As 
noted above, however, the veteran had filed a claim for 
increase in July 1994; May 23, 1995 is the date that the RO 
received VA medical records it had requested.

A review of the veteran's claims folder reveals that he has 
only received treatment at VA facilities.  Although there are 
quite a few records dated in the year prior to the July 14, 
1994 date of claim, the majority are related to his problems 
with prostate and bladder cancer; records related to his feet 
problems are sparse.  The veteran was seen by the podiatry 
department in April 1994 with complaint of constant tingling 
in his toes and having his nails periodically fall off.  He 
reported a history of trench foot in sub-freezing weather 
with resultant frostbite and extreme sensitivity to cold and 
weather changes.  Dorsalis pedis (DP) pulses were 2/4 and 
posterior tibial (PT) pulses were 1/4.  Mild venous 
congestion in feet on dependency; decreased sensation to 
light touch; and sharp/dull discrimination bilateral feet, 
proximal to ankle region bilaterally, were noted.  The 
veteran was diagnosed with neuropathy, probably as a result 
of frostbite/trench foot, plantar fasciitis of the right 
foot, bilateral pes planus, and onychocryptosis/paronychia.  
The veteran was subsequently seen by the podiatry department 
in November 1994.  He complained of a chronic burning pain 
and exhibited decreased pedal pulses and sensation to light 
touch.  A diagnosis of possible Raynaud's phenomenon was 
made.  Neither of the records indicates that the veteran's 
feet exhibited persistent moderate swelling, tenderness or 
redness, as required for a 30 percent evaluation under 
Diagnostic Code 7122.  

The Board acknowledges the veteran's contention that the 
effective date of the 30 percent evaluation assigned for 
bilateral trench feet should go back to 1945.  Based upon the 
criteria for the assignment of an effective date of an 
increased rating, however, his increased rating cannot be 
effective more than one year before the date of his July 14, 
1994 claim.  He did not appeal the denial of his claim for 
increase in 1993; consequently, that decision is final.  His 
next claim for increase - in fact, the next correspondence 
received by VA from the veteran or his representative -- was 
in July 1994.  Given that the medical evidence does not 
document an increase in disability occurring within the year 
prior to the filing of the claim in July 1994, the Board 
cannot assign an effective date earlier than the date of that 
claim.  Similarly, as the increase in disability is not shown 
to have occurred after the July 1994 claim was filed, the 
effective date of increase should not be later than the date 
of the claim, either.  Accordingly, the Board concludes that 
the effective date of the 30 percent rating for bilateral 
trench foot or cold injury residuals should be the date of 
the July 14, 1994 claim.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The veteran's appeal concerning his claim for increased 
rating for bilateral trench feet originates from a January 
1995 rating decision.  The issue of entitlement to an earlier 
effective date for the increased evaluation of this service-
connected disability did not arise until later.  See March 
1998 memorandum.  It is acknowledged that the veteran was not 
provided with section 5103(a) notice concerning the effective 
date of an award of increased compensation until after the 
rating decision that is the subject of this appeal.  The 
claim, however, was filed before the current section 5103(a) 
notice requirement became effective in November 2000.  

Section 5103(a) notice was provided to the veteran in a March 
2002 letter advising him that the RO would assist him in 
obtaining additional information and evidence, and of the 
responsibilities on both his part and VA's in developing the 
claim.  In a June 2004 statement of the case (SOC), the 
veteran was informed of the need to send any pertinent 
evidence in his possession and was provided the regulatory 
provisions regarding his claim for an earlier effective date.  
As such, VA fulfilled its notification duties.  Quartuccio, 
16 Vet. App. At 187.  Despite the fact that the notice to the 
veteran was not issued prior to the rating decision that is 
the subject of this appeal, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision, and further finds that any error in not providing a 
single notice covering all content requirements was, at most, 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
19 Vet. App. At 116; Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  This is so because the veteran's claim for increased 
rating was substantiated prior to the adjudication of the 
earlier effective date issue and he was subsequently provided 
with content-complying notice and given adequate opportunity 
to provide evidence and argument.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's VA treatment records were obtained and 
he was given several opportunities to provide testimony on 
the issue under appeal.  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.  

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the veteran.


ORDER

The issue of entitlement to an initial evaluation in excess 
of 30 percent for PTSD is dismissed from the appeal.

The issue of entitlement to an increased disability 
evaluation for trench foot, right, is dismissed from the 
appeal.

The issue of entitlement to an increased disability 
evaluation for trench foot, left, is dismissed from the 
appeal.

An effective date of July 14, 1994, but no earlier, for the 
award of a 30 percent disability evaluation for bilateral 
trench foot is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  


REMAND

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that when an appellant files a timely NOD and there is no SOC 
issued, the Board should remand, rather than refer, the issue 
to the RO for the issuance of an SOC.  The Board finds that 
three issues must be remanded in light of the decision in 
Manlincon.  

The first issue is the veteran's claim for an increased 
rating for service-connected bilateral flat feet, which was 
denied in a January 1995 rating decision.  The veteran was 
informed of this decision by letter dated February 7, 1995, 
and he filed a timely NOD with the decision to continue the 
10 percent evaluation, by a memorandum dated March 8, 1995, 
and received by the RO on March 9, 1995.  The record before 
the Board, however, does not show that the RO issued a 
statement of the case (SOC) concerning this issue.

In a January 2001 rating decision, the RO denied the 
veteran's CUE claim regarding the January 27, 1947 rating 
decision that assigned a 10 percent evaluation to service-
connected residuals from a gunshot wound to the left leg.  
The veteran was informed of this decision by letter dated 
February 5, 1991; he thereafter submitted a timely NOD, 
noting his disagreement with the denial of his claim and 
requesting reconsideration, in a memorandum dated March 1, 
2001 and received by VA on March 7, 2001.  There is no 
indication from review of the record, however, that the RO 
issued a SOC concerning this issue.  

Subsequently, the veteran's CUE claim regarding the January 
27, 1947 rating decision that reduced the rating assigned for 
service-connected bilateral trench feet was denied in a March 
2001 rating decision.  The veteran was informed of this 
decision by letter dated March 14, 2001 and he filed a timely 
NOD in a memorandum dated April 18, 2001, and received by VA 
on April 20, 2001.  There is no indication that a SOC was 
issued by the RO concerning this issue either.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC concerning the veteran's 
disagreement with the January 1995 rating 
decision denying his claim for an 
increased rating for service-connected 
bilateral flat feet.  He should be 
informed that a timely substantive appeal 
must be filed to perfect his appeal as to 
this issue.  

2.  Issue a SOC concerning the January 
2001 rating decision denying the 
veteran's CUE claim regarding the January 
27, 1947 rating decision that assigned a 
10 percent evaluation to service-
connected residuals from a gunshot wound 
to the left leg.  He should be informed 
that a timely substantive appeal must be 
filed to perfect his appeal as to this 
issue.  

3.  Issue a SOC concerning the March 2001 
rating decision denying of the veteran's 
CUE claim regarding the January 27, 1947 
rating decision that reduced the rating 
assigned for service-connected bilateral 
trench feet.  He should be informed that 
a timely substantive appeal must be filed 
to perfect his appeal as to this issue.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


